Citation Nr: 1505705	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-03 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to February 29, 2012, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, granted service connection for a depressive disorder and assigned a 30 percent evaluation effective March 31, 2009.  In so doing, the RO combined the depressive disorder with the already service-connected PTSD, recharacterizing the disability as PTSD with depressive disorder, and increased the evaluation to 50 percent, effective March 31, 2009, the date of the claim for an increased rating for PTSD.

In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In a February 2012 Board decision, the Board remanded the case for further evidentiary development.  In a January 2013 rating decision, a 70 percent disability evaluation was granted effective February 29, 2012.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system contains VA treatment records dated from May 2005 to January 2013.  The Virtual VA paperless claims processing system also contains a rating decision dated in February 2013, which granted entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in January 2015.  Other documents on VBMS are either duplicative or not pertinent to the present appeal.  

FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with depressive disorder has been manifested by symptoms such as depressed mood; suicidal ideation; anxiety; panic attacks more than once a week; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty adapting to stressful circumstances; all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating of 70 percent, but no higher, for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in February 2012 for additional evidentiary development.  In particular, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD with depressive disorder.  In February 2012, the AOJ provided the Veteran with a VA examination for his service-connected PTSD with depressive disorder.  The Board also instructed the AOJ to obtain updated VA treatment records dated since July 2011.  The AOJ obtained the Veteran's VA treatment records dated from July 2011 to January 2013.  The AOJ readjudicated the Veteran's claim for an initial compensable disability rating in a January 2013 SSOC.  

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in April 2009.  In a July 2009 letter, the VA issued a letter providing the information required by Vazquez-Flores.  Therefore, the Board finds that the Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in May 2009, March 2010, and February 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating. 

The Veteran's PTSD with depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings are assigned according to the manifestation of  particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of between 31 and 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of between 41 and 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job).  

A GAF score of between 51 and 60 reflects moderate difficulty in social, occupational, or school functioning.  

A GAF score of between 61 and 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  


IV.  Factual Background

Historically, a January 2005 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective May 17, 2004, the date the Veteran filed his claim.  A subsequent March 2005 rating decision confirmed and continued the 10 percent rating for the service-connected PTSD.  The Veteran appealed this decision, and an April 2007 Board decision increased the PTSD evaluation to 30 percent.  The Veteran did not appeal this decision.  In March 2009, the Veteran filed a claim for entitlement to service connection for a "nervous condition."  A May 2009 rating decision granted service connection for a depressive disorder and assigned a 30 percent evaluation effective March 31, 2009.  In so doing, the RO combined the depressive disorder with the already service-connected PTSD, recharacterizing the disability as PTSD with depressive disorder, and increased the evaluation to 50 percent, effective March 31, 2009, the date of the claim.  A January 2013 rating decision increased the PTSD with depressive disorder to 70 percent, effective February 29, 2012, the date of the VA examination showing an increase.

In a buddy statement dated in April 2009, K.B. indicated that after service, the Veteran became very depressed and moody.  He noted that he would often go to his truck and sleep during the work day.  K.B. indicated that he had to stop working with the Veteran due to his mood swings and anger.  In a buddy statement dated in April 2009, the Veteran's wife described the Veteran's anger problems and social isolation.

In a statement dated in April 2009, the Veteran indicated that he had survivor's guilt.  He indicated that he lost his job over a year ago, and was on the verge of losing his new job due to his lack of focus and heavy medications.

In a May 2009 VA examination, the examiner noted the Veteran was currently being treated for a psychiatric disorder with anti-psychotic, anti-depressant, and anti-anxiety medications.  The Veteran was not participating in group or individual therapy.  He complained that he had been placed on too many medications.  The Veteran reported a depressed mood, insomnia at night, and hypersomnia during the daytime.  He reported that he had lost interest in pleasurable activities.  He indicated that he felt guilty that he had no childhood memory of his children.  He reported that he was "let go" from his partnership with his brother and his brother-in-law, and he was feeling sad about it.  The Veteran indicated that he was still married to his wife of 41 years.  He noted that due to problems with concentration and finding words to express himself, he felt he was being treated like a child by his wife.  The Veteran reported that he had lost interest in hunting and fishing.  He explained that he slept a lot during the daytime when he had free time.  He denied any other leisure pursuits.  There was no history of suicide attempts or violence/assaultiveness.  The Veteran indicated that his relationships with his wife and family were not as good as they were at the last examination.  He reported having a friend whom he would meet a couple times a week for coffee.  

On examination, the Veteran was appropriately dressed.  He was lethargic, and his speech was hesitant and slow.  He was cooperative, but his affect was constricted.  The Veteran had difficulty finding words to express himself.  He did not have any delusions, hallucinations, sleep impairment, or obsessive/ritualistic behavior.  He had panic attacks; he reported that he would get confused, shake like a leaf, and experience palpitations and sweating.  He indicated that this occurred two to three times per week.  The Veteran did not have any homicidal or suicidal thoughts.  His impulse control was good, and there were no episodes of violence.  The Veteran had the ability to maintain minimum personal hygiene.  His memory was normal.  He reported recurrent nightmares almost every night.  He reported difficulty falling or staying asleep, difficulty concentrating, and an exaggerated startle response.  The Veteran was currently employed full time as an equipment operator and part owner, with his son.  He reported the following problems related to occupational functioning: decreased concentration; difficulty following instructions; increased absenteeism; increased tardiness; and memory loss.  The examiner diagnosed PTSD and depressive disorder not otherwise specified.  The examiner explained that the depressive disorder was caused by the PTSD.  The examiner assigned a GAF of 55, and noted that the overall function of the Veteran worsened since his last VA examination due to his increasing depression.  The examiner noted that the Veteran did not have total social and occupational impairment due to his PTSD symptoms.  However, the examiner found moderate occupational and social impairment with regard to the Veteran's thinking, family relations, work, and mood.  The examiner found that there was reduced reliability and productivity due to the Veteran's PTSD symptoms, explaining that his reliability and productivity were moderately impaired.

In a buddy statement dated in June 2009, the Veteran's son wrote that after 30 years of a partnership with his brother and brother-in-law, the Veteran was recently forced to leave the partnership due to his PTSD symptomatology.  He wrote that he and the Veteran had started their own partnership.  The Veteran's son indicated that the Veteran would miss work and sleep or hide the day away.  He indicated that the Veteran's memory seemed very short and he lacked any attention span.  He noted that the Veteran also experienced panic attacks.  In a buddy statement dated in June 2009, R.T. described the Veteran's PTSD symptomatology and the effect it had on his daily life.  In a buddy statement dated in June 2009, H.B. noted that the Veteran had trouble focusing on his work and was always on edge.  He indicated the Veteran was very nervous, easily agitated, and moody.  H.B. wrote that he noticed the Veteran withdrawing from society as time went on.  In a buddy statement dated in June 2009, the Veteran's daughter wrote that the Veteran visited her children approximately once a month.  She noted that he was very short-tempered and had a hard time focusing.

In a VA treatment record dated in June 2009, the Veteran reported that since his medication had decreased, he had experienced increased anxiety.  His medication was increased.

On the Veteran's appeal on a VA Form 9 dated in December 2010, the Veteran indicated that his last mental evaluation lasted less than 15 minutes, and he could not understand the examiner.  The Veteran indicated that he had been on medication for his PTSD and depression for 30 years, and he could not live a normal life because of this.  He indicated that he had poor personal hygiene.  He reported feeling confused and angry.  He described trouble sleeping and panic attacks.

In a September 2009 VA treatment record, the Veteran described sleep problems.  In a subsequent September 2008 treatment record, the Veteran reported that he had a "bad weekend."  He noted that his wife thought he took too many medications.  He reported that he did not want to be around anybody.  In an October 2009 VA treatment record, the Veteran's wife indicated she was worried about the Veteran's level of depression.  She indicated that he spent all of his time in bed.  She also noted trouble concentrating and severe depression.  The Veteran reported recurrent nightmares.  In a subsequent October 2009 treatment record, the Veteran reported somnolence and lethargy.  He reported anxiety at times, and a lack of focus and memory.  His wife and son described a lack of energy and motivation.  A November 2009 treatment record documented the Veteran's wife's concerns.  The Veteran denied suicidal ideation.  

In a November 2009 psychiatric consultation, the Veteran reported trouble keeping his mind on anything.  He indicated that he frequently misplaced items and had difficulty finding the right words to express himself.  He reported a lack of motivation or energy.  He noted that he thought about death daily, and had suicidal thoughts several times per month.  However, the Veteran denied intent to harm himself.  He reported problems with sleep.  He reported that he did not like to interact with people because it made him uncomfortable.  He reported panic attacks in crowded settings and anxiety in many social settings.  However, he indicated that he had been attending more social events recently for his wife.  He indicated that he no longer enjoyed activities which he used to enjoy, such as hunting and fishing.  The Veteran reported that he enjoyed being with his grandchildren.  The Veteran denied any history of psychiatric hospitalizations, but indicated that he had twice been evaluated for myocardial infarction, which was later diagnosed as a panic attack.  The Veteran denied any history of suicide or homicide attempts.  On examination, the Veteran's thought process was logical and coherent, with no apparent psychosis.  The examiner found that considering the available data, it appeared that the Veteran's PTSD and depression symptoms were causing significant distress for him, and continued treatment for these conditions was warranted.  The examiner diagnosed PTSD and major depressive disorder (moderate), and assigned a GAF of 51.

In a VA examination dated in March 2010, the examiner noted no hospitalizations for a mental disorder.  The Veteran reported being married to his wife for 42 years.  He indicated that their marriage was "holding together by a thread."  The Veteran indicated that he worked with his son, "when he lets [me] work."  He reported that he got along with his son and daughter, but sometimes his daughter complained about how he spoke to his grandchildren.  The Veteran reported that he had never been one to socialize a lot, so he spent a lot of his free time at home either sleeping or watching television.  The Veteran reported that he no longer hunted or fished.  He stated that he would "just rather sleep."  There was no history of suicide attempts or violence/assaultiveness.  The Veteran reported working part-time presently.

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was normal.  He reported feeling anxious, nervous, and very unhappy most of the time lately.  He did not have any delusions or hallucinations, and his attention was intact.  The Veteran had sleep impairment; he reported difficulty getting to sleep and nightmares every night.  He reported periodic flashbacks.  The Veteran did not have inappropriate or obsessive/ritualistic behavior.  He did not have panic attacks.  Although he did not have homicidal thoughts, he reported suicidal thoughts.  However, he reported no plan or intent to end his life.  The Veteran's impulse control was good, and he did not have any episodes of violence.  There were no problems with activities of daily living.  The Veteran's memory was normal.  The Veteran reported avoiding contact with others and anger issues.  The Veteran reported that he was involved in a partnership with his brother and brother-in-law for many years until his brother became upset and put him out of the partnership about three years ago.  The Veteran indicated that he was currently working with his son doing some of the same type of work; however, he acknowledged that he had been making mistakes recently that he would not have made in the past.  The examiner diagnosed PTSD and depressive disorder, and assigned a GAF of 55.

In a VA treatment record dated in April 2011, the Veteran reported that he was still struggling with panic attacks lasting up to a few hours approximately three times per week.  He indicated that he maintained self-employment with his son in a heavy equipment/dirt moving business.  He reported ongoing nightmares, panic attacks, daytime anxiety, chest tightness, intrusive thoughts/memories, avoidant of groups of people, and flattened emotions.  He was assigned a GAF of 45-50.  In a VA treatment record dated in May 2011, the Veteran reported that he had a difficult week, explaining that he felt more tearful, sad, and hopeless.  He denied suicidal ideation.  He reported feeling emotionally upset and frustrated with his depression.  He reported that he worked part-time for his son, which he enjoyed.  He was assigned a GAF of 45.  In a VA treatment record dated in June 2011, the Veteran was cooperative and pleasant with fair hygiene.  His mood was described as depressed, angry, and anxious.  His thought processes were goal-directed and logical.  His thought content and behavior were normal with no psychosis.  He denied intent to harm himself or others.  He was assigned a GAF of 45.  In a subsequent VA treatment record dated in June 2011, the Veteran reported that he had been sleeping better and working more hours in his son's construction business.  He noted ongoing tearfulness three to four times per week, which he found embarrassing.  He reported a frequently sad mood.  He was assigned a GAF of 50.  In a VA treatment record dated in July 2011, the Veteran reported ongoing passive suicidal ideation, but no desire to take his own life.  He also denied a wish to harm others.  His mood was depressed and anxious.  His thought process and behavior were normal, with no psychosis.  He was assigned a GAF of 45.

In a submission dated in August 2011, M.H., a psychiatric mental health nurse practitioner, wrote that the Veteran's current PTSD symptoms included severe clinical depression, amotivation, hypervigilance, easy startle response, and increased irritability.  She indicated that he had a history of suicidal ideation and hospitalizations, which occurred approximately 25 years ago.  She noted that although he had not been hospitalized recently, he continued to experience significant depression and anxiety.  M.H. noted that the Veteran had a very supportive family, to include his spouse and grown children.  She indicated that he continued to struggle with panic attacks lasting up to a few hours, two to three times per week.  M.H. noted that the Veteran reported ongoing headaches, nervous stomach, and difficulty following and maintaining a daily schedule.  She noted that he reported that his hygiene and grooming suffered greatly, and his wife had to assist him with getting ready for appointments.  She noted that he also reported ongoing nightmares, daytime anxiety, and unresolved chest tightness.  She indicated that the Veteran continued to have intrusive thoughts and memories related to his previous traumas, isolation, emotional removal, flattened emotions, and avoidance of groups of individuals he once enjoyed spending time with.

In the Veteran's August 2011 Travel Board hearing, he testified that his PTSD was far worse than currently evaluated.  He indicated that he was currently self-employed in construction with his son; however, he went through a lot of jobs in the past due to problems with his PTSD.  He indicated that he often got confused on the job and only worked 20 to 25 hours per week.  He described himself as "anti-social."  He denied any psychiatric hospitalizations in the past year.  He indicated that his medication dosages had been increased recently.  He also reported ongoing psychiatric counseling.  He admitted to suicidal thoughts, but denied any plan or intent.  He reported trouble finding the motivation to get out of bed.  He also reported sleep trouble and memory problems.  He indicated that he was married with grown children.  He denied any uncontrollable impulses or obsessive rituals.  He noted that he attended church with his wife occasionally.

Pursuant to the Board's February 2012 remand, the Veteran was afforded a VA examination in February 2012.  The examiner diagnosed PTSD.  The examiner found total social and occupational impairment.  The Veteran reported that he was married with two children and four grandchildren.  The Veteran reported that he had contact with his family.  He indicated that he tried to avoid crowds.  He reported that he was working "a little" for his son, approximately one day a week.  The Veteran reported a loss of focus.  He indicated that when he was not working, he spent his time sleeping and eating.  He noted that he used to enjoy fishing and hunting, but "all of that has gone by the wayside."  He noted that he simply did not have an interest in anything.  The Veteran was pleasant and cooperative in the interview.  He responded to the questions, but appeared somewhat sedated and had some difficulty in finding words.  He was oriented in all spheres.  He described his mood as being sad, depressed, very nervous, anxious, and worthless.  His insight and judgment were intact.  He reported he was able to sleep well with his medication.  He reported continued nightmares, which were controlled somewhat by medication.  The Veteran reported flashbacks two to three times per week.  He noted increased anxiety attacks and indicated he tried to avoid people.  He stated that he would be a hermit if people would just leave him alone.  He indicated that he found himself getting emotional more easily.  The Veteran reported difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and exaggerated startle response.  

The Veterans symptoms included a depressed mood; anxiety; chronic sleep impairment; flattened affect; gross impairment in thought processes or communication; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  The examiner found that the Veteran's PTSD with depressive disorder rendered him unemployable.

In a VA treatment record dated in April 2012, the Veteran reported that his mood had been very down and depressed for the past three weeks.  He noted that his son gave him daily tasks to keep him busy.  He reported that his energy level was low.  He described amotivation, nervousness, and anxiety.  He indicated that he had gained 30 pounds.  He reported nightmares without his medication.  He described fleeting suicidal ideation, but no intent or plan because of his children and grandchildren.  He described ongoing tearfulness.  He denied psychosis and his memory was normal.  He was assigned a GAF of 45.

In a VA treatment record dated in January 2013, the Veteran reported that he was doing well overall.  He described low energy and motivation.  He noted that his mood had improved somewhat.  He reported that he found himself socializing more when he was relaxed and on vacation in Mexico.  He noted ongoing anxiety.  He denied recent tears, suicidal ideation, hopelessness, or isolation at home.  He reported that he was attending couple's therapy with his wife.  He was assigned a GAF of 50.

V.  Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period, that is, the period of time both prior to and from February 29, 2012.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

The Board has considered the VA treatment records, including the letter from the Veteran's treating physicians dated in August 2011, and the May 2009, March 2010, and February 2012 VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD with depressive disorder on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD with depressive disorder.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD with depressive disorder was not quite as severe as noted in the February 2012 VA examination, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living;  disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Although the Veteran has admitted to suicidal ideation in various VA treatment notes and examination interviews, he has consistently denied a plan or intent to harm himself or others, citing his children and grandchildren as reasons to live.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that the report of VA examination dated in February 2012 noted total occupational and social impairment.  However, while the Veteran has great difficulties with social relationships, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that poor social interaction problems have been noted throughout the appeal period.  The Board also acknowledges that the Veteran has indicated that he prefers to spend his time alone and he tries to avoid crowds.  However, the Veteran has been able to sustain meaningful relationships with his wife, grown children, and grandchildren; therefore, total social impairment is not shown.  In this regard, the Veteran has reported working occasionally with his son; having one close friend with whom he gets coffee several times a week; attending church and couple's therapy with his wife; and going on vacation with his family to Mexico, where he admitted to feeling relaxed and socializing more frequently.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.


VI.  Additional Considerations

The Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran primarily reports depression, anger, tearfulness, lack of motivation and energy, irritability, sleep problems, panic attacks, anxiety, nightmares, and avoidance.  As discussed above, the current 70 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board acknowledges that the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, a February 2013 rating decision granted entitlement to TDIU effective August 30, 2011.  As the Veteran has not appealed this decision, the Board finds that this matter is not before the Board. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

For the entire period on appeal, a 70 percent rating, but no higher, is warranted for PTSD with depressive features, subject to the regulations governing the payment of monetary benefits.

For the period beginning February 29, 2012, entitlement to a rating in excess of 70 percent for PTSD with depressive features is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


